Name: Council Regulation ( EEC ) No 3906/91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products ( second series 1992 )
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370 / 14 Official Journal of the European Communities 31 . 12 . 91 COUNCIL REGULATION (EEC) No 3906 /91 of 19 December 1991 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products ( second series 1992) Whereas , it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of certain agricultural and industrial products will remain in the course of 1992 unable to meet the specific requirements of the User industries in the Community; whereas , consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; Whereas Community tariff quotas at reduced or at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 30 June 1992 or 31 December 1992 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production; Whereas it is necessary , in particular , to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January until the date shown in the table below the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below: Order No CN code ( a ) Description Amount of quota Quota duty (% ) End of quota period 09.2713 ex 2008 60 19 ex 2008 60 39 Sweet cherries , marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned , intended for the manufacture of chocolate products ( ! ):  With a sugar content exceeding 9 % by weight  With a sugar content not exceeding 9 % by weight 2 000 tonnes 10 + AGR 10 31 . 12 . 1992 09.2719 ex 2008 60 19 ex 2008 60 39 Sour cherries (Pruttus cerasus), marinated in alcohol , of a diameter not exceeding 19,9 mm, stoned , intended for the manufacture of chocolate products ( ! ):  with a sugar content exceeding 9 %  with a sugar content not exceeding 9 % by weight 1 2 000 | tonnes 10 + AGR 10 31 . 12 . 1992 ( a ) See Taric codes in the Annex . (') The end-use of this product will be monitored in accordance with the relevant Community provisions . 31 . 12 . 91 Official Journal of the European Communities No L 370/ 15 Order No CN code(a ) Description Amount of quota Quota duty (% ) End of quota period 09.2729 ex 0811 90 90 Boysenberries , preserved by freezing , not containing added sugar, for the processing industry (') 1 500 tonnes 12 31 . 12 . 1992 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less than 99,95 % in the form of ingots , intended for the manufacture of elements used in the nuclear industry (') 800 tonnes 0 30 . 6 . 1992 09.2797 ex 8540 41 00 Magnetrons with a power output of less than 1 000 W, for the manufacture of microwave ovens (') 700 000 pieces 0 30 . 6 . 1992 09.2817 ex 8110 00 11 Antimony ingots 4 500 tonnes 0 31 . 12 . 1992 09.2821 ex 8111 00 11 Electrolytic manganese of a purity by weight of 99,7 % or more , for the manufacture of non-ferrous ailloys 0 ) 3 500 tonnes 0 31 . 12 . 1992 09.2823 ex 3905 90 00 Ethylene-vinyl alcohol copolymers with an ethylene content expressed in moles of 38 % minimum and 46 % maximum, and with a melting point of 160 °C or more not exceeding 185 °C , for the manufacture of biodegradable products , with a minimum starch content of 40% (') 5 800 tonnes 0 30 . 6 . 1992 09.2725 ex 3901 90 00 Copolymers of ethylene and methacrylic acid , containing from 8 % to 12 % by weight of methacrylic acid , put up in one of the forms referred to in Note 6 (b) to Chapter 39 , for the manufacture of ionomers (*) 3 500 tonnes 4 30 . 6 . 1992 09.2829 ex 3806 90 00 Solid extract of wood resin , not soluble in aliphatic hydrocarbons having a resin acid content of 30 % or less , a melting point of over 100 °C and an acid number lower than 110 800 tonnes 0 30 . 6 . 1992 ( a ) See Taric codes in the Annex. (') The end-use of this product will be monitored in accordance with the relevant Community provisions . 2 . Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . draw an amount corresponding to its requirements from the appropriate quota volume . Requests for drawings., indicating the date on which the entries were accepted , must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation , to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume , the balance shall be allocated Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently . Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , No L 370 / 16 Official Journal of the European Communities 31 . 12 . 91 among applicants pro rata . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT ANNEX Taric codes Order No CN codes Taric codes 09.2713 ex 2008 60 19 ex 2008 60 39 * 10 * 10 09.2719 ex 2008 60 19 ex 2008 60 39 * 20 * 20 09.2725 ex 3901 90 00 * 97 09.2729 ex 0811 90 90 * 10 09.2741 ex 8104 11 00 * 30 09.2797 ex 8540 41 00 * 91 09.2817 ex 8110 00 11 » 10 09.2821 ex 8111 00 11 * 20 09.2823 ex 3905 90 00 * 96 09.2829 ex 3806 90 00 * 40